      Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 1 of 9 PageID# 17




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

 Henry H. Riley                                                ]
   Plaintiff                                                   ]
                                                               ]                125 DJN
                                                                       3:21-CV-_____-____
 v.                                                            ]
                                                               ]       JURY DEMANDED
 Experian Information Solutions, Inc.                          ]
 Trans Union, LLC                                              ]
 Synchrony Bank                                                ]
     Defendants                                                ]

                                          COMPLAINT


Mr. Riley, by counsel, files this complaint against the above referenced Defendants for their

violation of the Fair Credit Reporting Act.


                                     PRELIMINARY STATEMENT


         1.     This is an action by a consumer seeking actual damages, statutory damages,

                and punitive damages, attorney fees and costs and for declaratory relief for

                defendants violation of The Fair Credit Reporting Act (hereinafter “FCRA”), 15

                U.S.C. §1681 et seq.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 2 of 9 PageID# 18




                         JURISDICTION, VENUE and JURY DEMAND


        2.      This court has jurisdiction, 28 U.S.C. §1331, and pursuant to the Fair Credit

                Reporting Act, 15 U.S.C. §1681p.

        3.      This is the proper venue because the plaintiff resides here, and the majority of

                the actions claimed happened within the confines of the Commonwealth of

                Virginia.

        4.      The court has personal jurisdiction over the defendants because they regularly

                transact business here, and caused tortious damages, such that they should

                expect to be hailed into court here.

        5.      TRIAL BY JURY IS DEMANDED.

                                            PARTIES


        6.      Plaintiff is a natural person and a resident of the Commonwealth of Virginia.

        7.      Plaintiff is a consumer as defined by the Fair Credit Reporting Act, 15 U.S.C.

                §1681a(b) and (c).

        8.      Experian Information Solutions, Inc (hereinafter "Experian") is an California

                Corporation, registered with the Virginia State Corporation Commission with

                a registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        9.      Upon information and belief, Experian is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined

                by 15 U.S.C. §1681a(p). Upon information and belief, Experian is regularly


Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 3 of 9 PageID# 19




                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        10.     TransUnion, LLC (hereinafter “TransUnion”) is an Illinois Limited Liability

                Company registered with the Virginia State Corporation Commission with a

                registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        11.     Upon information and belief, TransUnion is a “Consumer reporting agency

                that compiles and maintains files on consumers on a nationwide basis” as

                defined by 15 U.S.C. §1681a(p). Upon information and belief, TransUnion is

                regularly engaged in the business of compiling and maintaining files on

                consumers on a nationwide basis for the purpose of furnishing consumer

                reports to third parties bearing on a consumer’s credit worthiness, credit

                standing, or credit capacity, each of the following regarding consumer residing

                nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 4 of 9 PageID# 20




        12.     Synchrony Bank (hereinafter “Synchrony”) is a national bank headquartered

                in Utah, NOT registered with the Virginia State Corporation Commission.

        13.     Upon information and belief, Synchrony is a furnisher of information to

                Equifax, TranUnion and Experian.

                                             FACTS


        14.     Plaintiff was the victim of fraud starting in about 2015..

        15.     An unknown person opened and used an account with Synchrony Bank,

                racking up charges in excess of $100,000 (one hundred thousand dollars). That

                person was not the plaintiff and not authorized by plaintiff to do so.

        16.     On information and belief the account was a “Banana Republic” VISA card, a

                branded card owned by Synchrony Bank.

        17.     The account was opened and used during a period of time that the plaintiff was

                overseas. On information and belief, the statements were sent to an address in

                California, where the plaintiff has never lived or received mail.

        18.     Upon discovering that the account existed and was severely in default, plaintiff

                contacted Synchrony to advise them of the fraud. Plaintiff provided a number

                of documents to Synchrony directly.

        19.     Synchrony has since then, referred the account to at least 2 debt collectors.

        20.     Subsequently, plaintiff also provided those documents to all 3 national

                consumer credit reporting agencies, Equifax, TransUnion and Experian in May

                of 2019.

        21.     Equifax has now removed the account from plaintiff’s credit file.



Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 5 of 9 PageID# 21




        22.     Defendant Synchrony failed to update their system and reported that the loan

                was owed and in default by the plaintiff’s.

        23.     Plaintiff disputed the Synchrony account to each of the three national

                consumer credit reporting agencies, Equifax, TransUnion and Experian, in

                May of 2019.

        24.     On information and belief, Experian either to forwarded all the relevant

                information to Synchrony or failed to do so.

        25.     On information and belief, TransUnion forwarded all the relevant information

                to Synchrony or failed to do so.

        26.     On information and belief, Experian conducted no investigation of their own

                into the error claimed at all and parroted the information provided by

                Synchrony.

        27.     On information and belief, Experian failed to have a procedure to assure

                maximum possible accuracy by allowing an account that was refinanced with

                another company, and paid off to show a delinquency and open balance.

        28.     On information and belief, upon receipt of the dispute from Experian,

                Synchrony verified that the money was owed, and again, failed to conduct a

                reasonable reinvestigation of the account.

        29.     On information and belief, upon receipt of the dispute from TransUnion,

                Synchrony verified that the money was owed, and again, failed to conduct a

                reasonable reinvestigation of the account.

        30.     On information and belief, TransUnion conducted no investigation of their

                own, and parroted the information provided by Synchrony.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 6 of 9 PageID# 22




        31.     On information and belief, TransUnion failed to have a procedure to assure

                maximum possible accuracy by allowing an account that was procured by fraud

                to remain on the credit file of the plaintiff.

        32.     On information and belief, Synchrony failed to consider all relevant

                information provided by the consumer and consumer reporting agencies,

                because if they had been reviewing the documents, they would have known

                that the account in question was not opened or used by the plaintiff.

        33.     On information and belief, Synchrony has failed to modify or delete the false

                information as, if they had done so, they would have updated the false

                information to show that the account was not owed and not delinquent.

        34.     Upon information and belief, after notice of the account being the result of

                identity theft or fraud, Synchrony sold the account to another party, which

                violates 15 USC 1681s-2[a][6]B].

        35.     As a result of the actions and inactions of the defendants, the plaintiff suffered

                damages, including but not limited to mental and emotional distress, and being

                denied credit and being chilled from applying for credit.



                                                 COUNT ONE:
                                              CLAIM FOR RELIEF
                                           AS TO SYNCHRONY BANK
                                              15 U.S.C. §1681s-2[b]

        36.     Plaintiff restates and re-alleges all previous paragraphs herein.

        37.     Defendants have violated 15 U.S.C. §1681s-2[b][1][A] in that they failed to

                conduct a reasonable reinvestigation of the factual inaccuracies contained in

                plaintiff's credit file.
Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 7 of 9 PageID# 23




        38.     Defendants have violated 15 U.S.C. §1681s-2[b][1][B] in that they failed to

                review all relevant information provided by Equifax, TransUnion or

                Experian.

        39.     Defendants have violated 15 U.S.C. §1681s-2[b][1][E] in that they failed to

                delete information that was inaccurate or could not be verified.

        40.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        41.     Defendants have done so either negligently or willfully.

        42.     Plaintiff is entitled to actual damages,, punitive damages, attorney fees and

                costs pursuant to 15 U.S.C. §1681n.

        43.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs

                if the violation is negligent, pursuant to 15 U.S.C. §1681o.

                                     COUNT TWO
                     CLAIM FOR RELIEF As to Experian and TransUnion.
                                  15 U.S.C. §1681e[b]

        44.     Plaintiff restates and realleges all previous paragraphs herein.

        45.     Defendants have violated 15 U.S.C. §1681e[b] in that they failed to maintain

                a procedure to assure maximum possible accuracy.

        46.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation and resulting in

                credit damages to plaintiff.

        47.     Defendants have done so either negligently or willfully.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 8 of 9 PageID# 24




        48.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and

                costs, pursuant to 15 U.S.C. §1681o.

        49.     Plaintiff is entitled to actual damages, attorney fees and costs, pursuant to 15

                U.S.C. §1681n.



                                   COUNT THREE
                     CLAIM FOR RELIEF As to Experian and TransUnion.
                                  15 U.S.C. §1681i[a]

        50.     Plaintiff restates and realleges all previous paragraphs herein.

        51.     Defendants have violated 15 U.S.C. §1681i[a][1] in that they failed to conduct

                a reasonable reinvestigation of the factual inaccuracies contained in the

                plaintiff’s credit file.

        52.     Defendants have violated 15 U.S.C. §1681i[a][2] in that they failed to forward

                all relevant information to the furnisher of the information.

        53.     Defendants have violated 15 U.S.C. §1681i[a][4] in that they failed to

                consider all relevant information provided by the consumer.

        54.     Defendants have violated 15 U.S.C. §1681i[a][5] in that they failed to delete

                information that was inaccurate or could not be verified.

        55.     Defendants have violated 15 U.S.C. §1681i[a][5][C] in that they failed to a

                procedure to prevent the occurrence of false, inaccurate, or unverifiable

                information.

        56.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation and resulting in

                credit damages to plaintiff.


Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:21-cv-00125-DJN Document 1 Filed 03/01/21 Page 9 of 9 PageID# 25




        57.     Defendants have done so either negligently or willfully.

        58.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and

                costs, pursuant to 15 U.S.C. §1681o.

        59.     Plaintiff is entitled to actual damages, attorney fees and costs, pursuant to 15

                U.S.C. §1681n.

WHEREFORE, the plaintiff, by counsel moves for judgment in an amount to be determined

by a finder of fact.


                                             Henry H. Riley

                                              /s/ Jason M. Krumbein, Esq.
                                             Jason M. Krumbein, Esq. VSB#43538
                                             JKrumbein@KrumbeinLaw.com (e-mail)
                                             Counsel for Plaintiff
                                             1650 Willow Lawn Drive, Suite 201
                                             Richmond, VA 23230
                                             804.592.0792
                                             804.673.4350 (fax)




Jason M. Krumbein, Esq. VSB#43538
Counsel for Henry H. Riley.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
